Perkins, J.
The following complaint was filed before a justice of the peace of Ripley county:
“ William II. Howe, plaintiff, complains of Wicholas Young, defendant, and says the defendant on the 13th day of July, 1859, at said county of Ripley, did mischievously cause to be injured the horse and buggy of the plaintiff, by driving his, said defendant’s, horses and wagon along the public highway in a fast, improper, and reckless manner; thereby causing so loud a noise as to frighten, and otherwise frightening by such fast, reckless and improper driving, the horse of plaintiff, stationed and securely fastened along the side of said highway, where the plaintiff had a right to station his horse and buggy, so as to cause the plaintiff’s horse to run away and break the buggy of plaintiff, to .which he was harnessed, to the damage of the horse and buggy of $75.” Wherefore plaintiff sues and demands judgment for $75. A demurrer was sustained to this complaint before the justice, and again on appeal to the Circuit Court.
B. Dumont and 0. Durbin, for the appellant.
This suit having originated before-a justice, the same fullness, certainty and formality of statement is not required, as is demanded in complaints in the superior courts. 11 Ind. 203; 9 id. 502, 522; 6 id. 78; 3 id. 513; 2 id, 551, 636; 4 Blackf. p. 179, 420; 2 id. 237.
We think the complaint in this case alleges a cause of action. See 2 Hill, on Torts, p. 506. If a party does a wrongful act, or a rightful one in a negligent, wrongful manner, whereby injury happens to another, such act being the proximate cause, the party1 committing the act may be liable for the injury. And negligence has been defined to “ consist in the omitting to do something that, a reasonable man would do, or the doing something that a reasonable man would not do; in either case causing, unintentionally, mischief to a third party.” . 1 Hill, on Torts, p. 121.
The cases of Wright v. Brown, 4 Ind. 95; and The Pittsburg, &c. Co. v. Karns, 13 Ind. 87, seem to be in point with that at bar. See, also, Wright v. Gaaf, 6 Ind. 416; and Durham v. Musselman, 2 Blackf. p. 96.
Per Ouriam.
The judgment is reversed, with costs. Cause remanded for further proceedings.